IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20817
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LAWRENCE DARO ADAMS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-551-2
                      --------------------
                          May 21, 2002

Before GARWOOD, BARKSDALE and DEMOSS, Circuit Judges.

PER CURIAM:*

     Lawrence Daro Adams appeals his sentence and conviction for

aiding and abetting the possession with intent to distribute 500

grams or more of cocaine in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B)(ii) and 18 U.S.C. § 2.   Adams argues that the

district court erred in overruling his motion to suppress

evidence because there was no probable cause to arrest him; that

the district court erred when it overruled his motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20817
                                 -2-

judgment of acquittal; and that the district court erred when it

applied the § 4B1.1 career offender enhancement to his sentence.

     Adams’ argument that the district court erred when it denied

his suppression motion is rejected because the record

demonstrates that an experienced narcotics officer had ample

probable cause to suspect that Adams was committing the offense

of aiding and abetting the distribution of cocaine.     See United

States v. Garcia, 179 F.3d 265, 268 (5th Cir. 1999).    There was

also probable cause to conduct the following search of Adams’

vehicle.   See United States v. Sinesterra, 77 F.3d 101, 105 (5th

Cir. 1996).   Adams’ argument that there is insufficient evidence

to support the jury’s verdict is also rejected because the

evidence that was submitted to the jury supports the theory that

Adams was aiding and abetting the possession with intent to

distribute cocaine.    See United States v. Jaramillo, 42 F.3d 920,

923 (5th Cir. 1995).   Finally, Adams’ argument that the district

court erroneously applied the United States Sentencing Guideline

§ 4B1.1 career offender enhancement is rejected because Adams was

18 years or older at the time of the offense, the offense is a

felony, and he had two prior felony convictions.   § 4B1.1; see

also § 4A1.2, comment. (n.3).

     Therefore, the judgment is AFFIRMED.